DETAILED ACTION
The action is responsive to the communications filed on 01/14/2021. Claims 1-20 are pending in the case. Claims 1 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20130016040 A1, hereinafter Ahn) in view of Ha et al. (US 20130120274 A1, hereinafter Ha).

As to claim 1, Ahn discloses an electronic device (Ahn Figure 1 100), comprising: 
communication circuitry (Ahn Figure 2 150); 
at least one memory storing instructions (“The non-transitory computer readable recording medium may be any one of a magnetic storage medium, such as a hard disk, a floppy disk, a magnetic tape, or other similar magnetic storage mediums, or may be any one of on optical storage medium, such 
a display (Ahn Figure 2 130); and 
at least one processor (Ahn Figure 2 110), 
wherein the at least one processor, when executing the instructions, is configured to: 
execute an application (“Additionally, when the external output mode is activated, the controller 110 may determine a type of an application currently being executed by the portable terminal 100, and may control a screen which is displayed in the touch screen 130 and the external device 200 according to the determined type of the application, Ahn paragraph 0038), 
transmit, using the communication circuitry, user interface information to an external device, wherein the external device displays a first user interface of the application based on the user interface information (“After activation of the external output mode is determined, the controller 110 may transmit the first screen of the portable terminal 100 to the external device in step 305. The first screen is a screen that is currently being output by the portable terminal 100. In other words, the controller 110 may control a transmission of image data, such as video data and/or audio data, corresponding to the first screen, which is being displayed on the touch screen 130 of the portable terminal 100, to the external device 200,” Ahn paragraph 0042), 
while the first user interface is displayed by the external device, receive a specified input (“For example, in a case where the first screen is a letter writing screen and a letter or character input is requested, the output request of the second screen may be a step of determining whether an input mode for inputting letters is activated,” Ahn paragraph 0043), 
in response to receiving the specified input, display, on the display of the electronic device, a virtual touch pad in a first area and a virtual keyboard in a second area distinct from the first area (“Next, in step 311, the controller 110 may output the first screen so as to be displayed on the entirety of the display unit (not shown) of the external device 200, and also output the second screen on the entirety of the touch screen 130 of the portable terminal 100,” Ahn 
However Ahn does not appear to explicitly disclose:
while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, receive a drag input moving from the first area toward the second area, and 
while a contact of the drag input is maintained and moves across a key of the virtual keyboard,
disable a function of the virtual keyboard, and recognize the drag input as a part of an input on the virtual touch pad other than the virtual keyboard.
Ha teaches: 
while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, receive a drag input moving from the first area toward the second area (Ha Figure 4A touch input 411 is moved from touchpad area 43 into keyboard area 41), and 
while a contact of the drag input is maintained and moves across a key of the virtual keyboard (Ha Figure 4A touch input 411 is moved from touchpad area 43 into keyboard area 41 over multiple keys of the keyboard),
disable a function of the virtual keyboard, and recognize the drag input as a part of an input on the virtual touch pad other than the virtual keyboard (“As shown (a) of FIG. 4, a user starts touch drag 411 from the designated region 43. The controller 23 does not permit text input through a keyboard and performs cursive character recognition,” Ha paragraph 0035; Ha Figure 4A touch input 41 is moved from touchpad area 43 into keyboard area 41 but the whole touch gesture is still used for cursive character recognition and not keyboard input).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ahn to disable keyboard input when a user input starts in a touchpad area and strays into the keyboard area as taught by Ha. One would have been motivated to make such a combination so that the occurrence of unintended functions when user input accidentally moves into a different area could be reduced thus reducing user frustration.

As to claim 2, Ahn as modified by Ha further discloses the electronic device of claim 1, wherein the at least one processor, when executing the instructions, is further configured to: 
while the first user interface is displayed by the external device, display a second user interface of the application in the first area and the second area ("The external device 200, which receives image data transmitted from the portable terminal 100, may output the received image data, which corresponds to the same web page as that of the portable terminal 100," Ahn paragraph 0051); and 
in response to receiving the specified input, display the virtual touch pad and the virtual keyboard that are changed by the second user interface ("Thereafter, if a search word input area 10 of the web page is touched, the controller 110 may divide the screen into a web page screen and a virtual keypad screen as shown in screen example 420, and transmit image data corresponding to the web page to the external device 200 so that the external device 200 outputs and displays only the web page screen. Furthermore, the controller 110 may control the touch screen 130 so as to display a virtual keypad 30 in the entirety of the touch screen 130," Ahn paragraph 0051; "The virtual keypad 40 may further include a touch pad area 41 for a mouse function," Ahn paragraph 0055).

As to claim 3, Ahn as modified by Ha further discloses the electronic device of claim 1, wherein the at least one processor, when executing the instructions, is further configured to: 
transmit, by using the communication circuitry, information to change the first user interface displayed by the external device based on a path of the drag input (“As shown in (d) of FIG. 4, when there is no longer touch drag within the threshold hold after the previous touch drag is released, the controller 23 reads out at least the one or more acquired paths, deduces the character, and displays the deduced character 431 on the input window 42,” Ha paragraph 0037).

As to claim 4, Ahn as modified by Ha further discloses the electronic device of claim 3, wherein the at least one processor, when executing the instructions, is further configured to: 
disable the virtual keyboard in response to identifying that the drag input is initiated ("When touch drag started from the designated region is sensed in step 303, the controller 23 proceeds to step 305, 

As to claim 11, Ahn as modified by Ha further discloses the electronic device of claim 1, 
wherein the at least one processor, when executing the instructions, is further configured to: 
while the first user interface of the application is displayed by the external device, display a second user interface of the application in the first area and the second area ("The external device 200, which receives image data transmitted from the portable terminal 100, may output the received image data, which corresponds to the same web page as that of the portable terminal 100," Ahn paragraph 0051), and 
wherein the specified input corresponds to a touch input on a designated object in the second user interface ("Thereafter, if a search word input area 10 of the web page is touched, the controller 110 may divide the screen into a web page screen and a virtual keypad screen as shown in screen example 420, and transmit image data corresponding to the web page to the external device 200 so that the external device 200 outputs and displays only the web page screen. Furthermore, the controller 110 may control the touch screen 130 so as to display a virtual keypad 30 in the entirety of the touch screen 130," Ahn paragraph 0051).

As to claim 13, Ahn as modified by Ha further discloses the electronic device of claim 1, 
wherein the at least one processor, when executing the instructions, is further configured to: 
while the first user interface is displayed by the external device, display a second user interface of the application in the first area and the second area ("The external device 200, which receives image data transmitted from the portable terminal 100, may output the received image data, which corresponds to the same web page as that of the portable terminal 100," Ahn paragraph 0051), and 
wherein the specified input corresponds to a touch input on a text input portion included in the first user interface or a text input portion included in the second user interface ("Thereafter, if a search word input area 10 of the web page is touched, the controller 110 may divide the screen into a web page 

As to claim 14, Ahn as modified by Ha further discloses the electronic device of claim 1, wherein the second area is disposed below the first area (Ha Figure 4A virtual touchpad 43 is above the keyboard 41).

As to claim 15, Ahn discloses a non-transitory computer readable storage medium storing a program, wherein the program, when executed by a processor of an electronic device, causes the electronic device to: 
execute an application (“Additionally, when the external output mode is activated, the controller 110 may determine a type of an application currently being executed by the portable terminal 100, and may control a screen which is displayed in the touch screen 130 and the external device 200 according to the determined type of the application, Ahn paragraph 0038); 
transmit user interface information to another electronic device, wherein the other electronic device displays a first user interface of the application based on the user interface information (“After activation of the external output mode is determined, the controller 110 may transmit the first screen of the portable terminal 100 to the external device in step 305. The first screen is a screen that is currently being output by the portable terminal 100. In other words, the controller 110 may control a transmission of image data, such as video data and/or audio data, corresponding to the first screen, which is being displayed on the touch screen 130 of the portable terminal 100, to the external device 200,” Ahn paragraph 0042); 
in response to receiving a specified input while the first user interface is displayed by the other electronic device, display, on a display of the electronic device, a virtual touch pad in a first area and a virtual keyboard in a second area distinct from the first area (“For example, in a case where the first screen is a letter writing screen and a letter or character input is requested, the output request of the 
However Ahn does not appear to explicitly disclose:
while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, receive a drag input moving from the first area toward the second area, and 
while a contact of the drag input is maintained and moves across a key of the virtual keyboard,
disable a function of the virtual keyboard, and recognize the drag input as a part of an input on the virtual touch pad other than the virtual keyboard.
Ha teaches: 
while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, receive a drag input moving from the first area toward the second area (Ha Figure 4A touch input 411 is moved from touchpad area 43 into keyboard area 41), and 
while a contact of the drag input is maintained and moves across a key of the virtual keyboard (Ha Figure 4A touch input 411 is moved from touchpad area 43 into keyboard area 41 over multiple keys of the keyboard),
disable a function of the virtual keyboard, and recognize the drag input as a part of an input on the virtual touch pad other than the virtual keyboard (“As shown (a) of FIG. 4, a user starts touch drag 411 from the designated region 43. The controller 23 does not permit text input through a keyboard and performs cursive character recognition,” Ha paragraph 0035; Ha Figure 4A touch input 41 is moved from touchpad area 43 into keyboard area 41 but the whole touch gesture is still used for cursive character recognition and not keyboard input).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Ahn 

As to claim 16, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20130016040 A1, hereinafter Ahn) in view of Ha et al. (US 20130120274 A1, hereinafter Ha) in further view of Noda (US 20160072944 A1).

As to claim 5, Ahn as modified by Ha further discloses the electronic device of claim 4, wherein the at least one processor, when executing the instructions, is further configured to: 
disable the virtual keyboard while a contact of the drag input is maintained (“As shown (a) of FIG. 4, a user starts touch drag 411 from the designated region 43. The controller 23 does not permit text input through a keyboard and performs cursive character recognition,” Ha paragraph 0035; Ha Figure 4A touch input 41 is moved from touchpad area 43 into keyboard area 41 but the whole touch gesture is still used for cursive character recognition and not keyboard input).
However neither Ahn nor Ha appear to explicitly disclose a limitation wherein the at least one processor, when executing the instructions, is further configured to: 
display the virtual keyboard as a translucent layer, for indicating that the virtual keyboard is disabled.
Noda teaches a limitation wherein the at least one processor, when executing the instructions, is further configured to: 
UI element as a translucent layer, for indicating that the UI element is disabled ("To indicate that the buttons are disabled, the smartphone 1 changes a display mode of the buttons 68a and 68b. Changing the display mode includes, for example, lowering the brightness or saturation, hatching or grayout, and being transparent or translucent," Noda paragraph 0084).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ahn to display the keyboard as translucent when the keyboard is disabled as taught by Noda. One would have been motivated to make such a combination so that it is visually obvious to the user that the keyboard input is disabled, thus resulting in greater ease of use for the user.

As to claim 18, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

Claims 6, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20130016040 A1, hereinafter Ahn) in view of Ha et al. (US 20130120274 A1, hereinafter Ha) in further view of Leung et al. (US 20050114825 A1, hereinafter Leung).

As to claim 6, Ahn as modified by Ha further discloses the electronic device of claim 1, wherein the at least one processor, when executing the instructions, is further configured to: 
while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, receive a drag input starting in the first area (Ha Figure 4A touch input 411 is moved from touchpad area 43 into keyboard area 41); and 
in response to identifying that the drag input is directed from the first area toward the second area while a contact of the drag input is maintained, disable the virtual keyboard (“As shown (a) of FIG. 4, a user starts touch drag 411 from the designated region 43. The controller 23 does not permit text input through a keyboard and performs cursive character recognition,” Ha paragraph 0035; Ha Figure 4A touch input 41 is moved from touchpad area 43 into keyboard area 41 but the whole touch gesture is still used for cursive character recognition and not keyboard input).

Leung teaches changing a representation of the virtual keyboard to preclude contact between touch input and the virtual keyboard ("In another exemplary embodiment of the present invention, input errors in software applications may be reduced by disabling or hiding parts of the keyboard that are not allowed and/or appropriate for the current state of the application. For example, certain portions of the keyboard may not be relevant to a current prompt or a current field of input such as when the application is waiting for input of a number, the alphabet part of the keyboard can be disabled (‘grayed out’) or simply not shown on the display, thereby leaving only the numeric keypad on the display," Leung paragraph 0017, if keyboard keys are disabled then the keyboard keys are not shown (i.e., contact between any touch and the keys are precluded)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ahn to hide the keyboard keys when the keyboard is disabled as taught by Leung. One would have been motivated to make such a combination so that it is visually obvious to the user that the keyboard input is disabled, thus resulting in greater ease of use for the user.

As to claim 7, Ahn as modified by Ha and Leung further discloses the electronic device of claim 6, wherein the at least one processor, when executing the instructions, is further configured to: 
in response to identifying that the drag input is directed from the second area to the first area while the contact of the drag input is maintained, restore the representation of the virtual keyboard ("For example, selected keys may be ‘grayed out’ on the display and be made non-responsive to the user when certain characters are not expected or not allowed at certain input instants," Leuing paragraph 0052, keys are only hidden while input is not allowed (i.e., disabled)).

As to claim 19, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

claim 20, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20130016040 A1, hereinafter Ahn) in view of Ha et al. (US 20130120274 A1, hereinafter Ha) in further view of Kumar et al. (US 20130082840 A1, hereinafter Kumar).

As to claim 8, Ahn as modified by Ha discloses the electronic device of claim 1, however neither Ahn nor Ha appear to explicitly disclose a limitation wherein the at least one processor, when executing the instructions, is further configured to: 
in response to identifying that an orientation of the electronic device is changed while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, change an arrangement of the virtual touch pad and the virtual keyboard.
Kumar teaches a limitation wherein the at least one processor, when executing the instructions, is further configured to: 
in response to identifying that an orientation of the electronic device is changed while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, change an arrangement of the virtual touch pad and the virtual keyboard ("FIG. 19-1 shows the display of a QWERTY keyboard and touchpad-based cursor control in portrait mode, whereas FIG. 19-2 shows the same component 101 configured in landscape mode," Kumar paragraph 0176; Kumar Figure 19-1 touchpad 1902 above keyboard in portrait mode; Kumar Figure 19-2 touchpad 1902 beside keyboard in landscape mode).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ahn to change the arrangement of the keyboard and touch pad in response to a change in orientation as taught by Kumar. One would have been motivated to make such a combination so that the layout of the keyboard and touchpad could be better optimized for different screen orientations and to allow the user more options to find a layout for the keyboard and touchpad that he/she desires.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20130016040 A1, hereinafter Ahn) in view of Ha et al. (US 20130120274 A1, hereinafter Ha) in further view of Sarihan (US 20110248822 A1).

As to claim 9, Ahn as modified by Ha discloses the electronic device of claim 1, however neither Ahn nor Ha appear to explicitly disclose a limitation wherein the at least one processor, when executing the instructions, is further configured to: 
in response to receiving a touch input for moving a side of the virtual keyboard while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, move the virtual keyboard from the second area.
Sarihan teaches a limitation wherein the at least one processor, when executing the instructions, is further configured to: 
in response to receiving a touch input for moving a side of the virtual keyboard while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, move the virtual keyboard from the second area ("FIG. 14 illustrates PC/PC Laptop/Mac control when virtual keyboard is visible and operational screen on interaction apparatus 200... a mouse left click button may be shown 1404, a mouse right click button may be shown 1405, a virtual touchpad may be shown 1406, a virtual keyboard may be shown 1407 which may be moved around by dragging the move bar 1410, while keeping all the functions of buttons may be shown on screen operational if they are not covered by virtual keyboard. Virtual keyboard may be closed by pushing virtual keyboard close button 1409," Sarihan paragraph 0075, can move virtual keyboard around in relation to virtual touchpad).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ahn to allow the user to move the virtual keyboard as taught by Sarihan. One would have been motivated to make such a combination so that the layout of the keyboard and touchpad could be modified as the user desires resulting in greater ease of use for the user.

claim 10, Ahn as modified by Ha and Sarihan further discloses the electronic device of claim 9, wherein the at least one processor, when executing the instructions, is further configured to: 
in response to receiving a touch input for moving a different side of the virtual keyboard while displaying the virtual touch pad in the first area and the virtual keyboard in the second area, enlarge or reduce an area displaying the virtual keyboard ("FIG. 14 illustrates PC/PC Laptop/Mac control when virtual keyboard is visible and operational screen on interaction apparatus 200... a mouse left click button may be shown 1404, a mouse right click button may be shown 1405, a virtual touchpad may be shown 1406, a virtual keyboard may be shown 1407 which may be moved around by dragging the move bar 1410, while keeping all the functions of buttons may be shown on screen operational if they are not covered by virtual keyboard. Virtual keyboard may be closed by pushing virtual keyboard close button 1409," Sarihan paragraph 0075, can close (i.e., resize) the virtual keyboard in relation to the touchpad).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20130016040 A1, hereinafter Ahn) in view of Ha et al. (US 20130120274 A1, hereinafter Ha) in further view of Tseng et al. (US 20100100839 A1, hereinafter Tseng).

As to claim 12, Ahn as modified by Ha discloses the electronic device of claim 1, however neither Ahn nor Ha appear to explicitly disclose a limitation wherein the specified input corresponds to changing an orientation of the electronic device to a specified orientation.
Tseng teaches a limitation wherein the specified input corresponds to changing an orientation of the electronic device to a specified orientation ("a virtual keyboard may be revealed in response to a variety of user inputs (e.g., tapping a screen or rotating a phone from a portrait to a landscape orientation)," Tseng paragraph 0027).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ahn to display the virtual keyboard and touchpad in response to a change in orientation as taught by Tseng. One would have been motivated to make such a combination so that more ways to display the keyboard and touch pad could be supported thus giving the user more options to summon the keyboard as he/she desires.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. As to the arguments concerning claims 1 and 15, they have been considered but are moot because the arguments do not apply to the newly cited Ha reference being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171